UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6230


STEVEN DIXON PRENTICE,

                     Plaintiff - Appellant,

              v.

BARRY EDWARDS, Unit Manager - FTC Oklahoma; HSA GRISMER, Health
Services Administrator - FCI El Reno; H.A. LEDEZMA, Warden (former) - FCI El
Reno; JASON SICKLER, Legal Counsel - BOP South Central Regional Office;
MR. COMMACHO, Unit Manager (former) - FCI Butner; ANGELA DUNBAR,
Warden (former) - Butner Medium II; JUSTIN ANDREWS, Warden - Butner
Medium II; ANDREA RICHARDSON, Case Manager,

                     Defendants – Appellees,

              and

BUREAU OF PRISONS; ADRIAN TOWE, Unit Team Counselor - FCI Butner,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:15-ct-03006-H)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Steven Dixon Prentice, Appellant Pro Se. Christina Ann Kelley, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Steven Dixon Prentice appeals the district court’s order denying relief on his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Prentice v.

Edwards, No. 5:15-ct-03006-H (E.D.N.C. Feb. 14, 2017).           We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3